Shulman, Judge.
This appeal is from an order of the superior court affirming an award of the full Board of Workers’ Compensation. We affirm.
After appellee returned to work following a disabling back injury, he was terminated from employment, due to economic conditions. The sole issue raised by appellants is whether there is any evidence to show that appellee’s inability to secure suitable employment elsewhere was proximately caused by his previous accidental injury. See Hartford Accident &c. Co. v. Bristol, 242 Ga. 287 (248 SE2d 661), modifying 145 Ga. App. 796 (245 SE2d 7). The record contains some probative evidence that the claimant made a sincere effort to secure suitable employment elsewhere, but was unsuccessful because of his previous back injury. This being so, the judgment is not subject to'reversal on evidentiary grounds. Ins. Co. of N. A. v. Nix, 141 Ga. App. 342 (2) (233 SE2d 468). See also St. Paul Fire &c. Ins. Co. v. Lee, 142 Ga. App. 233 (235 SE2d 659), as modified by 242 Ga. 287, supra.

Judgment affirmed.


Deen, C. J., and Carley, J., concur.